—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1998, which, inter alia, ruled that claimant was disqualified from receiving unemployment insur*760anee benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment with a talent agency when continuing work was available; which decision assessed claimant with a recoverable overpayment of benefits. Notwithstanding claimant’s testimony that she left her employment due to daily berating and abuse by the employer, the Board was free to credit the conflicting testimony presented by the employer that claimant resigned after becoming upset when confronted with a mistake she had made (see, Matter of Priore [Sweeney], 231 AD2d 798). To that end, criticism by an employer regarding an employee’s job performance does not necessarily constitute good cause for leaving one’s employment (see, Matter of Soto [Commissioner of Labor], 257 AD2d 908).
Furthermore, we find that the. hearing transcript is sufficient to permit meaningful review of the decision despite claimant’s assertion that it omitted various testimony (see generally, Matter of Van Bergen [Commissioner of Labor], 258 AD2d 705). Claimant’s remaining contentions, including her assertion that the Administrative Law Judge erred in reopening the hearing at the employer’s request, have been reviewed and found to be unpersuasive.
Mikoll, J. P., Crew III, Spain, Carpinello and Grafifeo, JJ., concur. Ordered that the decision is affirmed, without costs.